Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 05/09/2022 is acknowledged.  
Status of the Application
	Claims 1-25, 27, 28, 30-33, 43 and 44 are pending and are currently under examination.  
Information Disclosure Statement
	The submission of the Information Disclosure Statement on 01/25/2022 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 15-23, 30, 32 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srivastava et al. (US Patent No. 9512162).
With respect to claims 1-6, 15-23, 30, 32, Srivastava et al. teach in Columns 15-16 “The present invention describes high purity deuterated ribose and sugars, deuterated ribose-based nucleotides, deuterated RNA oligonucleotides, and controlled processes for synthesizing deuterium incorporated oligonucleotides for use in therapeutics.  The controlled process would entail a method of development for various selected deuteration ranging from 0.1% to 98%, and analytical methods to ascertain the reaction conditions…The deuterated ribose and sugars, deuterated ribose-based nucleotides, deuterated RNA oligonucleotides of the present invention may therefore be used for therapeutic benefits.  Oligonucleotide therapy, i.e., the use of oligonucleotides to modulate the expression of specific genes, offers an opportunity to selectively modify the expression of genes without the undesirable non-specific toxic effects of more traditional therapeutics.  In an illustrative example, the deuterated ribose and sugars, deuterated ribose-based nucleotides, deuterated RNA oligonucleotides of the present invention may be used in antisense therapies.  The present invention therefore may be used to provide a modified antisense RNA with enhanced protection to provide a more 
stable, not easily digested, antisense RNA.  The oligonucleotides of the present invention can therefore be used in clinical practice for any disease and against any target RNA for which antisense therapy is now known to be suitable or which is yet to be identified.  The deuterated oligonucleotides of the present invention may be used for other nucleic based molecule therapies including silencing gene expression at the mRNA level with nucleic acid-based molecules, such as RNA interference”. The instant specification at [0012] describes the aqueous composition comprises the RNA and deuterium for stabilizing RNA.  Srivastava et al. teach in at least Table 2 and column 31, RNA and deuterium for synthesizing stable RNA.
		Thus Srivastava et al. anticipates the instant claims.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-12, 14-18, 20, 22-25, 28, 30 and 33  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verheyden et al. (“Capsid and RNA stabilisation of the oral polio vaccine”. Vaccine, 28 Feb. 2001 (28-02-2001), Vol. 19, No. 15-16, pp: 1899-905).
Verheyden et al. discloses RNA thermostabilization of an oral polio vaccine (a RNA virus) with 87% deuterium (D20). The viral RNA of the vaccine was stabilized from thermostabilization at 45°C for 3 days (see section 3.1 and Table 1). As well, experiments with naked viral RNA (RNA outside the capsid) showed similar results (see section 3.3 and Table 3) in the presence of a deuterium source.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-18, 20, 22-25, 27, 28, 30 and 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Verheyden et al. (“Capsid and RNA stabilisation of the oral polio vaccine”. Vaccine, 28 Feb. 2001 (28-02-2001), Vol. 19, No. 15-16, pp: 1899-905 of record cited on IDS 01/25/2022) and Zhang et al. ("Advances in mRNA vaccines for infectious diseases." Frontiers in Immunology (2019): 594).
Verheyden et al. discloses RNA thermostabilization of an oral polio vaccine (a RNA virus) with 87% deuterium (D20). The viral RNA of the vaccine was stabilized from thermostabilization at 45°C for 3 days (see section 3.1 and Table 1). As well, experiments with naked viral RNA (RNA outside the capsid) showed similar results (see section 3.3 and Table 3) in the presence of a deuterium source.
Zhang et al. teach mRNA vaccines are advancing as powerful therapeutics against diseases (see abstract).  Zhang et al. teach that although live vaccines and attenuated whole viral vaccines have been successful, they are not without faults such as inactivated vaccines, the potential to cause disease in immune-comprised individuals and the possibility of reversion to a more virulent form due to mutation.  Zhang et al. teach mRNA vaccines can be manufactured safely and timely, have less risk of contamination due manufacturing process as compared to live vaccines and are non-infectious and non-integrating (see pages 1-3 and Table 1).
It would have been obvious for one of skill in the art to use a mRNA vaccine in the process taught by Verheyden et al. One would have wanted to increase the thermal stability of the mRNA vaccine by incorporation of deuterium to use as a vaccine given all the advantages mRNA vaccines have compared to viral vaccines.  One would have been capable of making the mRNA vaccines comprising deuterium and testing their stability as the steps of which are taught by Verheyden et al.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 43 and 44 recite "stabilized mRNA" and depends from claim 1.   The claims are indefinite because claim 1 recites RNA, not mRNA and therefore the claims lack antecedent basis. Claims 43 and 44 will not be further examined for prior art because it is unclear what further limitations are included in the claims.  

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 1-12, 15-25, 30-33, 43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The claims are drawn to a genus of aqueous compositions comprising any RNA molecule stabilized by deuterium that has been synthesized in the presence of deuterium with the function of increased thermal stability or reduced immunogenicity.
The specification describes a single type of RNA, an mRNA, synthesized in deuterium. The specification and claims do not indicate what distinguishing characteristics of the mRNA that are concisely shared by the members of the genus instantly claimed. A review of the specification shows that it provides no description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  
The specification does not describe a representative number of species of the genus of deuterium-stabilized RNA as claimed with the functional characteristics increased thermal stability.
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant comprising numerous types RNA, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed. 
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of deuterium-stabilized RNA as claimed.

No claims are allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635